Citation Nr: 1231170	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  06-06 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1946 to November 1949.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the benefit sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

The Board remanded the matter on appeal for further development in February 2004, January 2008, April 2009, July 2010 and July 2011.  While not specifically listed as an issue on the title page of the February 2004 remand, the Board noted that the Veteran expressed disagreement with the RO's January 2001 rating decision which denied the Veteran's claim to establish service connection for PTSD.  Pursuant to the United States Court of Appeals for Veterans Claims' (the Court's) decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board remanded this issue so that the Veteran could be provided a statement of the case (SOC) as per 38 C.F.R. § 19.9(c) (2011).  However, after the claim was remanded by the Board, the VARO in Cleveland, Ohio, erroneously readjudicated the Veteran's claim in an April 2005 rating decision, determining that new and material evidence had not been submitted sufficient to reopen the previously denied claim.  

In January 2008, the Board noted that the April 2005 rating decision did not fulfill the Board's February 2004 remand instructions because the April 2005 rating decision was not procedurally sufficient as per the Court's holding in Manlincon and 38 C.F.R. § 19.9(c).  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  Accordingly, the Board remanded the Veteran's claim, once again, so that he may be provided an SOC concerning this issue.  In June 2008, the RO provided the Veteran with an SOC which continued to deny the Veteran's claim without consideration of whether new and material evidence had been submitted.  In July 2008, the Veteran filed a substantive appeal and the claim was returned to the Board.  

In April 2009, the Board remanded the Veteran's claim, instructing that the RO or VA Appeals Management Center (AMC) should afford him a VA examination to determine the nature and etiology of his alleged PTSD.  In June 2009, the RO in Nashville, Tennessee, assisting the AMC, requested such an examination.  While the Veteran underwent a VA examination in connection with his claim in June 2009, a copy of this examination report was not associated with the Veteran's VA claims file.  As such, in September 2009, the Nashville RO requested that another VA examination be scheduled.  This VA examination was undertaken in October 2009, and the examination report was associated with the Veteran's VA claims file.  The Veteran's claim was returned to the Board.  

In July 2010, the Board remanded the Veteran's claim again, instructing that (1) updated VA treatment records dated from March 2005 should be associated with the claims file, (2) a copy of the June 2009 VA examination report should be associated with the claims file and (3) the Veteran should be afforded another VA examination to address inconsistent evidence concerning whether the Veteran had been diagnosed with PTSD during the pendency of the appeal.  In response, the AMC obtained various outstanding VA treatment records dated from March 2005 as well as a copy of the June 2009 VA examination report, and these records were associated with the VA claims file.  Thereafter, the AMC requested that the Veteran be scheduled for another VA examination.  In August 2010, the Veteran underwent another VA examination, and the report was associated with the Veteran's VA claims file.  Thereafter, the Veteran's claim was returned to the Board.  

In July 2011, the Board noted that its prior remand instructions had not been substantially complied with as per the Court's holding in Stegall, and thus, and remanded the Veteran's claim again, instructing that the RO/AMC should obtain "VA treatment records from the Jesse Brown VA Medical Center in Chicago, Illinois, and the Edward Hines, Jr. VA Hospital in Hines, Illinois, dated from September 1986 to February 2001 and from January 2006 to December 2006."  (Emphasis as in the original).  The Board also instructed that, if any of the requested records were found to be unavailable, the Veteran must be notified in writing and a formal finding of the unavailability of these records should be created and associated with the Veteran's VA claims file.  Thereafter, the AMC obtained VA treatment records from the Jesse Brown VA Medical Center in Chicago, Illinois, dated from September 1986 to February 2001 and from January 2006 to December 2006 and these records were associated with the Veteran's VA claims file.  In April 2012, the Veteran was notified that, other than a solitary record dated in September 2006, the AMC was unable to obtain any records from the Edward Hines, Jr. VA Hospital in Hines, Illinois.  In April 2012, the AMC created a formal finding of the unavailability of VA treatment records from the Edward Hines, Jr. VA Hospital in Hines, Illinois, dated from September 1986 to February 2001 and from January 2006 to December 2006 and associated it with the Veteran's VA claims file.  The Veteran's claim was readjudicated in a June 2012 supplemental statement of the case (SSOC) and returned to the Board.  

In light of above, the Board concludes that the prior remand instructions have been substantially complied with, and thus, the Board may proceed in adjudicating the Veteran's claim.  See Stegall, supra; see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

After the most recent readjudication of the Veteran's claim in the June 2012 SSOC, the Veteran submitted additional evidence in support of his claim which was accompanied by a waiver of local consideration.  This waiver is contained in the Veteran's VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2011).

Clarification of the issue on appeal

The Board notes the Court's decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  In Clemons, the Court indicated that VA unduly limited its consideration of claims for service connection for specific mental disorders under circumstances in which other diagnosed psychiatric disabilities may be present.  In the present case, the medical evidence of record reflects that the Veteran has been variously diagnosed with general anxiety disorder, bipolar depression with psychotic feature, vascular dementia and somatization disorder.  See e.g., the August 2010 VA examination report.  

The Board has considered expanding the Veteran's claim as per Clemons; however, in the present case, the Veteran has previously been denied service connection for an acquired psychiatric disorder.  Also, prior to the Court's decision in Clemons, the Veteran initiated the present claim during the pendency of a separate appeal concerning service connection for an acquired psychiatric disorder.  Accordingly, the Veteran's acquired psychiatric disorder claim and PTSD claim were developed separately by the RO and AMC.  

In light of the separate development and adjudication of the Veteran's acquired psychiatric disorder and PTSD claims, and in an attempt to give the Veteran every possible benefit of the appellate process, the Board concludes that application of the Court's holding in Clemons is not appropriate in this case, and the Veteran's PTSD claim will not be expanded.  

As noted in the April 2009, July 2010 and July 2011 Board remands, in a March 2009 statement, the Veteran filed claims to establish service connection for disorders involving his right fingers, arm, shoulder, and back.  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them.  While a June 2012 record reflects that the AMC referred these claims to the RO for development and adjudication in the first instance, it does not appear that any action has been undertaken.  The Board, again, refers these issues to the AOJ for development and adjudication.  Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does not have jurisdiction of issues not yet adjudicated by the RO); Bernard v. Brown, 4 Vet. App. 384 (1993).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The most persuasive evidence of record shows that the Veteran does not have a diagnosis of PTSD in accordance with the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  


CONCLUSION OF LAW

PTSD was not incurred in active duty.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (the VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the Court held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  

The Board finds that the VCAA duty to notify was satisfied by letters sent to the Veteran in September 2002 and April 2008 with regard to the claim for service connection for PTSD.  The letters addressed all of the notice elements applicable to the Veteran's claim.  The April 2008 letter provided the Veteran with notice concerning the assignment of disability ratings and effective dates as per the Court's holding in Dingess.  While these letters were sent to the Veteran after the initial adjudication of his claim in the January 2001, this timing error was later cured when the Veteran's claim was readjudicated in the June 2012 SSOC.  As such, there was not prejudice to the Veteran concerning the timing of these notice elements.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

The Board notes that the Veteran has not been notified of the July 2010 revisions to 38 C.F.R. § 3.304(f)(3), regarding evidence necessary to verify an alleged stressor event in connection with claims to establish service connection for PTSD.  However, since the Veteran's claim is being denied because a preponderance of the evidence reflects that the Veteran does not have PTSD, a remand to provide the Veteran with notice of this revision would serve no useful purpose and would only result in unnecessary delay to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  

VA has also satisfied its duty to assist the Veteran at every stage of this case with regard to the Veteran's claim to establish service connection for PTSD.  As noted above, the RO, AMC and the Board have made extensive efforts to obtain and associate with the VA claims file all identified records of VA and private treatment regarding the Veteran's prior psychiatric treatment.  All records obtained have been reviewed by the RO, AMC and the Board in connection with the Veteran's current appeal.  

VA examinations with respect to the claim to establish service connection for PTSD were afforded to the Veteran in October 2002, June 2009, October 2009 and August 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that these VA examination reports are associated with the Veteran's VA claims file and contain medical evidence consistent with the Veteran's VA and private treatment records.  The Veteran's VA claims file was not provided to the examiner in connection with this examination.  However, it appears that the June 2009 VA examination report is congruent with the other medical evidence of record, and the examiner was apprised of the Veteran's subjective complaints and objection manifestations of his psychiatric state.  Moreover, the other VA examination reports of record reflect that the Veteran's complete VA claims file was provided to and reviewed by the VA examiners in connection with those examinations.  

Also, the Board notes that a medical nexus opinion has not been obtained regarding the Veteran's claim.  However, since a preponderance of the evidence of record reflects that the Veteran does not have PTSD, rendering such an opinion is an impossibility.  Accordingly, remanding the Veteran's claim in an attempt to obtain such an opinion would be futile.  See Soyini and Sabonis, both supra.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with an SOC and several SSOC's, which informed them of the laws and regulations relevant to his claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

Service Connection - PTSD

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f);  see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Discussion

The Veteran alleges that he has PTSD as the result of an in-service "accident" which rendered him unconscious and precipitated his psychiatric symptomatology.  See e.g., statements from the Veteran dated in February 2000 and June 2012.  

In December 1999, the Veteran submitted a statement from a VA Staff Psychiatrist which discussed the Veteran's psychiatric symptomatology and conveyed that the Veteran had been under his care for PTSD since 1998, to include the prescription of psychotropic medications.  See a December 1999 statement from a VA Staff Psychiatrist.  In a February 2000 deferred rating decision, the RO expressed that the December 1999 statement was accepted as a claim to establish service connection for PTSD, and that such a claim should be developed and adjudicated.  

In a January 2001 statement, another VA Staff Psychiatrist reported the Veteran had reported "anxiety and [PTSD] related symptoms" secondary to his in-service "accident."  This statement also outlined the Veteran's psychiatric symptomatology and reported that he had been prescribed psychotropic medications for management of these symptoms.  See a January 2001 statement from a VA Staff Psychiatrist.  

An April 2002 VA outpatient treatment record reflects that the Veteran reported a history of experiencing PTSD symptomatology.  Accordingly, a notation of "PTSD" was included in the Veteran's "Problem List" at that time, and this inclusion was variously continued through the present.  See e.g., VA outpatient treatment records dated in April 2002 and June 2004.  However, there are no VA outpatient treatment records which provide a diagnosis of PTSD on a multi-axial assessment as provided by the DSM - IV.  

The Veteran was afforded a VA examination in October 2002 in connection with his claim.  The report of this examination reflects that, while the examiner noted that the Veteran endorsed "'classic' PTSD symptoms," he did not meet the criteria for a PTSD diagnosis.  The only Axis I diagnosis rendered was somatization disorder.  See the October 2002 VA examination report.  

In June 2005, the Veteran submitted private treatment records from K.M., M.D., reflecting psychiatric treatment in April 2004.  The April 2004 private treatment records reflect the Veteran's reports of psychiatric symptomatology and, despite a notation from K.M., M.D., that it "appear[ed] [that the Veteran] came mainly to have [the physician] diagnose him as PTSD for VA benefits," a diagnosis of major depression with anxiety was rendered.  See April 2004 private treatment records from K.M., M.D.  

The June 2009 VA examination report reflects that, after an interview with and examination of the Veteran, the examiner noted that the Veteran experienced an acute, in-service episode of PTSD which resolved within the initial post-service year.  However, the examiner stated that the Veteran did not presently meet the criteria for a PTSD diagnosis as per the DSM - IV, specifically noting that the Veteran did not demonstrate behavioral, cognitive, social, affective or somatic changes attributable to an in-service stressful event.  The examiner concluded that the Veteran had "no symptoms of PTSD," and provided a diagnosis of depression, not otherwise specified, unrelated to military service.  See the June 2009 VA examination report.  

Since the June 2009 VA examiner was not provided the Veteran's VA claims file for review in connection with that examination, the Veteran was provided another VA examination, conducted by the June 2009 VA examiner, in October 2009.  The October 2009 VA examination report reflects that, after a review of the Veteran's complete VA claims file as well as another interview with and examination of the Veteran, the examiner provided Axis I diagnoses of bipolar depression unrelated to military service, somatization disorder and dementia, and further commented that the Veteran did not meet the DSM - IV criteria for a PTSD diagnosis.  The examiner specifically stated that the Veteran's episodes of psychiatric symptomatology were not manifestations of PTSD, but rather, were related to general anxiety disorder and bipolar depression which were unrelated to his service.  Moreover, the VA examiner noted that the Veteran's demonstrated paranoia was related to dementia rather than PTSD.  See the October 2009 VA examination report.  

In August 2010, the Veteran was afforded another VA examination which was performed by the VA psychiatrist who conducted the June 2009 and October 2009 VA examinations as well as a VA psychologist.  After a review of the Veteran's complete VA claims file as well as an interview with and examination of the Veteran, the VA examiners provided Axis I diagnoses of bipolar depression with psychotic features unrelated to military service, somatization disorder and uncomplicated, vascular dementia.  Further, the VA examiners noted that the Veteran's acute episode of PTSD likely resolved within two or three months of his separation from service in 1949, and has not reoccurred since that time.  Also, while the examiners noted that the several medical records discussed a possible diagnosis of PTSD since December 1999, none of these instances included a PTSD diagnosis which conformed to the criteria or standards of the DSM - IV.  See the October 2008 VA examination report.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).

The Board notes that the Veteran claims that he has PTSD.  See e.g., statement from the Veteran dated in July 2008.  As noted above, competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  However, unlike the varicose veins in Barr or dislocated shoulder in Jandreau, PTSD is not a condition that can be diagnosed without medical expertise.  See Davidson, Buchanan and Jandreau, all supra.  Thus, the Board concludes that, although the Veteran is competent to report symptoms, his statements concerning a current diagnosis of PTSD do not constitute competent evidence.  As a layperson, he is not competent to provide evidence that requires medical knowledge because he lacks the requisite professional medical training, certification and expertise to present opinions regarding such matters.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that matters involving special experience or special knowledge require the opinions of witnesses skilled in that particular science, art, or trade). 

Furthermore, the Board finds that the VA examiners' statements concerning a current diagnosis of PTSD are more persuasive than the Veteran's statements and the VA and private treatment records reflecting discussions of PTSD which do not refer to the DSM - IV.  The VA examiners conducted interviews with and physical examinations of the Veteran, and reviewed the entire claims file and medical history of the Veteran, and specifically ruled out a diagnosis of PTSD and offered supporting rationale.  Thus, the Board finds that the preponderance of the evidence of record reflects that the Veteran does not have PTSD. 

Concerning the VA examiners' statements that the Veteran experienced an acute episode of PTSD which lasted from the Veteran's active duty until two or three months after his separation from service in 1949, service connection for certain diseases, including psychoses, may be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  However, while psychoses are listed among the diseases listed in 3.309(a), the Board observes that PTSD is a neurosis rather than a psychosis, and thus, the provisions of 38 C.F.R. §§ 3.307(a)(3) and 3.309(a) are not applicable to the Veteran's PTSD claim.

Without evidence of a current disability, a preponderance of the evidence is against the Veteran's claim for service connection for a right hip disability.  No further discussion of the two remaining elements of a service connection claim is necessary.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Accordingly, the Board concludes that service connection for PTSD is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011); see also Gilbert, supra.


ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


